                                           Case 2:06-cr-00058-JAM-EFB Document 951 Filed 08/11/21 Page 1 of 2


                                  1   Kresta Nora Daly, SBN 199689
                                      BARTH DALY LLP
                                  2   431 "I" Street, Suite 201
                                      Sacramento, California 95814
                                  3   Telephone: (916) 440-8600
                                      Facsimile: (916) 440-9610
                                  4   Email: kdaly@barth-daly.com

                                  5   Attorneys for Defendant
                                      MANJIT KAUR RAI
                                  6

                                  7

                                  8                                IN THE UNITED STATES DISTRICT COURT

                                  9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

                                 10

                                 11   UNITED STATES OF AMERICA,                            ) Case No. 2:06-CR-00058-JAM-EFB
                                                                                           )
                                 12                   Plaintiff,                           ) REQUEST FOR EXTENSION OF
                                                                                           ) DEADLINE TO FILE OBJECTIONS AND
B ARTH D ALY LLP




                                 13           v.                                           ) [PROPOSED] ORDER
             Attorneys At Law
             Davis, California




                                                                                           )
                                 14   MANJIT KAUR RAI,                                     )
                                 15                   Defendant.                           )
                                                                                           )
                                 16

                                 17           Movant Manjit Rai requests this Court extend the deadline to file objections to the Findings
                                 18   and Recommendations signed by this Court on August 6, 2021.
                                 19           Counsel for Movant Rai is out of state on a family vacation and scheduled to return to
                                 20   California on August 21, 2021. Counsel requests the Court re-set the date to file objection to
                                 21   September 3, 2021.
                                 22           Counsel for the government is aware of this request and does not object.
                                 23           Counsel for Mr. Sekhon is aware of this request and does not object.
                                 24   //
                                 25   //
                                 26   //
                                 27   //
                                 28   //

                                      ____________________________________________________________________________________________________________
                                      Request to Extend Deadline                         1                                  2:06-CR-0058-JAM-EFB
                                         Case 2:06-cr-00058-JAM-EFB Document 951 Filed 08/11/21 Page 2 of 2


                                  1   Dated: August 10, 2021                                 BARTH DALY LLP

                                  2

                                  3                                                          By_/s/ Kresta Nora Daly
                                                                                                    KRESTA NORA DALY
                                  4                                                                 Attorney for Manjit Rai

                                  5

                                  6

                                  7

                                  8                                                    ORDER

                                  9

                                 10          Good cause appearing, the time for movant Rai to file objections to the Findings and

                                 11   Recommendations, ECF No. 949, is extended to September 3, 2021.

                                 12   Dated: August 11, 2021.
B ARTH D ALY LLP




                                 13
             Attorneys At Law
             Davis, California




                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                      ____________________________________________________________________________________________________________
                                      Request to Extend Deadline                         2                                  2:06-CR-0058-JAM-EFB
